Citation Nr: 0200178	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  98-02 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to death pension based on wartime service by 
veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1961 to June 
1964.  He died in March 1997.  The appellant is his surviving 
spouse.

The case comes before the Board of Veterans' Appeals (Board) 
from an appeal of rating decision rendered in September 1997 
by the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran served on active duty from January 1961 to 
June 1964.  

2.  The veteran did not have qualifying wartime service, nor 
did he serve in the Republic of Vietnam.


CONCLUSION OF LAW

As the veteran had no wartime service, the appellant is not 
entitled to death pension benefits.  38 U.S.C.A § 101(29) 
(West 1991); 38 C.F.R. § 3.2(f) (2001); 38 U.S.C.A. §§ 1541, 
1521(j).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Eligibility for Death Pension Benefits

A surviving spouse of a veteran who served in active military 
service during a period of war is eligible for a death 
pension.  38 U.S.C.A. §§ 1541, 1521(j).  The appellant, the 
veteran's surviving spouse, is seeking a death pension based 
on the veteran's possible service during the Vietnam era 
period of war.

The regulatory provision set forth in 38 C.F.R. § 3.2(f) 
defines the Vietnam era as the period from February 28, 1961, 
through May 7, 1975, for veterans who served in the Republic 
of Vietnam.  The veteran in this case served on active duty 
from January 1961 to June 1964, and was in foreign service 
from August 1961 to May 1964, serving in Germany.  Because 
the veteran's active duty was not in the Republic of Vietnam, 
but in Germany, he does not qualify as a wartime service 
veteran in the Vietnam era.  Additionally, for veterans who 
served in all other areas, the Vietnam era is defined as 
beginning on August 5, 1964, through May 7, 1975.  38 C.F.R. 
§ 3.2(f).  The veteran's active duty ended in June 1964, and 
he was in the Army Reserve, from which he was honorably 
discharged in May 1967.  Being in the reserve is not active 
duty and as such does not qualify the veteran's time from 
June 1964 to May 1967 for consideration as wartime service.  
38 U.S.C.A. § 101 (12).  Therefore, the appellant is not 
entitled by law to a death pension, based on the veteran's 
lack of wartime service.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated as a consequence of the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Cf.  FED. R. CIV. P. 12(b)(6) (failure 
to state a claim upon which relief can be granted).  The 
Board finds, in this case, that the law and not the evidence 
is indeed dispositive.  The appellant's claim for a death 
pension based on wartime service lacks legal merit and 
entitlement under the law.  The claim for death pension must 
be denied.  

II.  Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date. However, in this case, even though the 
RO did not have the benefit of the explicit provisions of 
VCAA, VA's duties with respect to the appellant's claim have 
been fulfilled.

The law essentially provides that VA has a duty to notify a 
claimant and his or her representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the veteran in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish her eligibility to death pension 
benefits in Statement of the Case (SOC) and a Supplemental 
Statement of the Case (SSOC).  The Board finds that the 
discussions in the RO letters, SOC and SSOC sent to the 
appellant in effect informed her of the information and 
evidence that would needed to substantiate a claim and 
complied with VA's notification requirements.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5102, 5103, 5107; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).

In addition, the Board is satisfied that all relevant facts 
with respect to the appellant's claim for death pension have 
been properly developed and that no useful purpose would be 
served by remanding said issue with directions to provide 
further assistance to the appellant.  Specifically, in 
response to the appellant's assertion that the veteran served 
in Vietnam and therefore had qualifying service, the RO 
sought and obtained verification that he did not serve in 
Vietnam.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to the issue on appeal, and that the duty to 
assist the veteran has been satisfied.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C. §§ 5102, 5103, 5107; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).


ORDER

Entitlement to death pension based on wartime service by 
veteran is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

